
	

113 HR 4071 IH: Flood Insurance Flexibility Act of 2014
U.S. House of Representatives
2014-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4071
		IN THE HOUSE OF REPRESENTATIVES
		
			February 21, 2014
			Mr. Schrader (for himself and Mr. Marino) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to provide for flood insurance policies with
			 higher deductibles and lower rates.
	
	
		1.Short titleThis Act may be cited as the Flood Insurance Flexibility Act of 2014.
		2.Optional high-deductible policies for certain propertiesSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by adding at
			 the end the following new subsection:
			
				(d)Optional high-Deductible policies
					(1)OptionThe Administrator shall make flood insurance coverage available for properties, at the option of
			 the insured, having premiums and deductibles in the amounts provided under
			 paragraph (2).
					(2)High-deductibles; risk premium rateFlood insurance coverage made available pursuant to this subsection for a property shall—
						(A)have an annual loss-deductible for damage to the covered property in an amount not less than
			 $10,000 (as such amount is adjusted for inflation to the nearest $1,000 by
			 the Administrator, using such index as the Administrator determines is
			 appropriate), and the Administrator may make coverage available having
			 such higher loss-deductible amounts as the Administrator considers
			 feasible and appropriate; and
						(B)subject to any other provision of this Act, have a chargeable risk premium rate that, as determined
			 by the Administrator, accurately reflects the current risk of flood to
			 such property and the deductible under such coverage pursuant to
			 subparagraph (A).
						.
		
